DETAILED ACTION

Claim Objections
Claim 29 is objected to because of the following informalities:  the phrase “the second battery have a second vertical plane” includes a misspelling.  It should be “the second battery having a second vertical plane” for accuracy and consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fan member” in Claims 19, 25, and 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian US 6,305,048 (hereafter Salisian).

Regarding Claim 29, Salisian teaches:
29. (new) A battery powered backpack blower comprising: 
a back support assembly (area comprising three pads as shown in Figure 2) and a harness assembly (shoulder harness 100) configured to permit a user to mount the backpack blower to the user's back;  
a housing assembly (enclosure 10) secured to the back support assembly (Figure 2); 
a volute assembly (labeled in attached Figure 2 below) for providing an air flow pathway through the backpack blower (shown in Figure 2); 
a fan member (air impeller 40) to generate air flow through the volute assembly (shown in Figure 2); 
a motor (motor 50) operatively connected to the fan member (through belt/pulley assembly), the motor being powered by at least one battery (electrical power source 90);
a first battery well (labeled in attached Figure 1 below) configured to receive a first battery (labeled in attached Figure 1 below), the first battery having a first vertical plane (labeled in attached Figure 1 below) going through its center of gravity (labeled in attached Figure 1 below), and a second battery well (labeled in attached Figure 1 below), spaced from the first battery well (shown in attached Figure 1 below) configured to receive a second battery (labeled in attached Figure 1 below), the second battery have a second vertical plane (labeled in attached Figure 1 below) going through its center of gravity (labeled in attached Figure 1 below), the first vertical plane and the second vertical plane not intersecting (shown in attached Figure 1 below)(see discussion below).  


    PNG
    media_image1.png
    1018
    1116
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    972
    1094
    media_image2.png
    Greyscale


Salisian does not specifically identify a location of a center of gravity for the two batteries depicted in Figures 1 and 2.  However, it would have been obvious to one with ordinary skill in the art at the time of the invention that based on the rectangular shapes shown in both Figure 1 and 2 that, due to symmetry, the center of gravity would be estimated to roughly be in the center of the rectangle as labeled in attached Figure 1.  It is important to point out that even if 

Regarding Claim 30, Salisian teaches:
30. (new) The backpack blower of claim 29, wherein the motor (motor 50) is between the first battery well (labeled in attached Figure 1 above) and the second battery well (labeled in attached Figure 1 above)(see discussion below). 
 
As shown in Figure 1 above, Salisian shows the motor located horizontally between the first battery well and the second battery well.  However, Salisian has elected to show an embodiment were the motor is coupled to the impeller through a belt/pulley connection which results in the rotational axis of the impeller being between the first battery well and the second battery well, however, the motor is offset vertically.  In Column 5, Line 10, Salisian discloses that “Alternately, the motor and impeller may be combined.”  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the shown belt/pulley connection could be replaced with a direct motor shaft to impeller shaft connection that combines the motor and the impeller as taught.  That being said, it would have been obvious to move the motor location to be concentric to and rearward of the impeller resulting in the motor being located approximately as added to attached Figure 1 above.  As depicted by the obvious motor location, the motor would be between the first battery well and the second battery well both horizontally and vertically as claimed.

Regarding Claim 31, Salisian teaches:
31. (new) The backpack blower of claim 29, wherein the volute assembly (labeled in attached Figure 2 above) has an air intake (labeled in attached Figure 2 above) that is rearward facing (shown in attached Figure 2 above).  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Salisian US 6,305,048 (hereafter Salisian) in view of Conrad et al. US 2016/0108924 (hereafter Conrad et al.).

Regarding Claim 32, Salisian teaches:
32. (new) The backpack blower of claim 29, wherein the first battery well (labeled in attached Figure 1 above) and the second battery well (labeled in attached Figure 1 above) both have opening (vent orifices 23) in the side of the housing assembly (enclosure 10)(see discussion below).

In Figure 1, Salisian shows what appears to be walls surrounding the batteries forming the battery wells as labeled.  Also, in Figure 1, Salisian shows what appears to be a power connector located in an opening in the left side wall adjacent to labeled first battery well and motor cooling vent orifices 23 in the bottom side wall adjacent to both labeled battery wells.  Although these openings can potentially be identified as the claimed openings, the openings are not intended for battery removal or replacement which is the Applicant’s intended purpose.  The reference Conrad et al. discloses a battery powered backpack blower that includes a battery well (cavity between main cover 52, and battery . 

Allowable Subject Matter
Regarding Claims 19-28, a search of the prior art does not teach or reasonably suggest the methods as claimed in the context of the entire scope of the claim. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the methods are not taught nor suggested as set forth in the entire context of the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of battery powered blowers.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.